Citation Nr: 0625695	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from January 1981 
to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in October 2003.  Although 
the veteran's notice of disagreement also included the issue 
of service connection for headaches, he withdrew that issue 
in his substantive appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is attempting to reopen a claim of service 
connection for left knee disability which is the subject of a 
prior final decision.  See generally 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.159, 3.156 (2005).  Letters 
sent to the veteran by the RO in January 2003 and April 2003 
informed the veteran that to reopen a claim for service 
connection, the evidence provided must show that a disease or 
injury resulting in disability was incurred in or aggravated 
by active military service.  

However, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court), in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), addressed the question 
of whether VA adequately fulfilled the duty to notify under 
38 U.S.C. § 5103(a) with respect to the appellant's claims to 
reopen.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board is unable to 
conclude that the letters sent to the veteran by the RO 
comply with the judicial holding in Kent.  

Additionally, in his March 2003 notice of disagreement, the 
veteran indicated that he was awaiting surgery at the Houston 
VA Medical Center for his left knee in May or June.  The 
record does not include any information as to whether such 
surgery ever took place.  In view of the need to return the 
case for issuance of proper notice under Kent, appropriate 
action should also be taken to ensure that all such VA 
medical records are obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  . The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
informs him of any evidence VA will seek 
to provide, of any evidence he is 
expected to provide, and that asks him to 
provide any evidence in her possession 
that pertains to the claim.  The 
corrective notice should also include an 
explanation as to the types of evidence 
needed to reopen his claim of service 
connection for left knee disability in 
relation to the basis for the prior 
denial of the claim in keeping with the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The notice should 
also notify the claimant of the evidence 
and information that is necessary to 
establish entitlement to the underlying 
service connection claim.

2.  The RO should contact the Houston VA 
Medical Center and request copies of all 
records documenting treatment (including 
any surgery) for the veteran's left knee.   

3.  After completion of the above, the RO 
should review the record and determine if 
the veteran's claim has been reopened 
and, if so, whether service connection 
for left knee disability is warranted.  
If the RO's determination as to either 
question is adverse to the veteran, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


